Case 1:19-cv-20934-JEM Document 15 Entered on FLSD Docket 05/09/2019 Page 1 of 1



                         U N ITED STA TES D ISTRICT COU RT FO R THE
                               SOU TH ERN D ISTRICT O F FLOR ID A
                                       M IAM ID IV ISION
                   C aseN um ber: 19-20934-CIV -M AR T1N EZ-O TA ZO -M Y E S

   ERN ESTO RIVERA ,
         Plaintiff,

   VS.

   D OV E IN VESTM EN T CO RPORA TION and
   SHA FRITZ AN D A SSO CIATES,P.A .,
          Defendants.
                                         /

             ORDER REOUIRING CERTIFICATES OF INTERESTED PARTIES

          THIS CAUSE cam ebeforetheCourtupon DefendantsDovelnvestm entCop oration and
   Shafritz and Associates,P.A.'S(CcDefendants'')Ce/ificateofInterested Personsand Coporate
   DisclosureStatementsEECF Nos.10,11j.TheCourt'spriorofderrequired thepartiesto.file(1a
   Celificate oflnterested Persons and D isclosure Statem ent,w hich shallcontain a com plete listof
  persons,associated persons,firm s,partùershipsorcorporationsthathave a financialinterestin the
   outcom eofthis case,including ALL subsidiaries,conglom erates,affliates,parentcop orations,
   and otheridentifiable legalentitiesrelated to aparty. Ataminim um,thislistshould include the
   partiesand any counselthathave'appeared in thiscase''EECF No.6 ! 6).Neitherfiling,ata
   m inim um ,lists(lthe parties and any counselthathave appeared in thiscase.''A ccordingly,astheir
   certificate ofinterested parties are insufscient,itis
          ORDERED AND ADJUDGED thatDefendantsshallre-filetheircertificatesofinterested
  personsbyM av 13.2019.Failureto filethecertiicatesofinterested partiesbythestateddeadline
  m ay resultinthe im position ofsanctionsorentry ofdefault.
                         '

         DONEAND ORDERED inChambersatMiami,Florida,this % dayofMay,2019.

                                                              c
                                                                      .
                                                                          ç-
                                                           JO SE    M A RTIN EZ
                                                           U N IT    STA TES DISTM CT JU D GE
  Copiesprovided to;
  M agistrate Judge Otazo-Reyes
  A llCounselofR ecord
